UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
BARBARA AYO and SOLOMON AYO; BETTY GORDON
and GEORGE GORDON; DIANNE LOFTON and DUKE
LOFTON; ERIN ROCHA and ANTONIO ROCHA; JAMES
GREEN, as proposed administrator of the
estate of HATTIE GREEN; JANET CELIK and AVNI
CELIK; CONSTANCE BATTS, as proposed
administrator of the estate of JULIUS BROOKS;
KAREN MORENCY; LISA TERRY and ANDREW TERRY;
JAMES GREEN, as proposed administrator of
the estate of MAMIE GREEN; MELVIN KENNEDY;    MEMORANDUM & ORDER
THERESA RIVERA and VINCENT RIVERA; WENDY      18-CV-0373(JS)(AYS)
GREEN and JAMES GREEN; ALAN PATTERSON;
ALAN PATTERSON, as proposed administrator of
the estate of MARION PATTERSON; CHESTER MORRIS;
CHESTER MORRIS, as proposed administrator of
the estate of OLIVER MORRIS; and CHESTER MORRIS,
as proposed administrator of the estate of
SERA MORRIS,

                         Plaintiffs,

          -against-

THE 3M COMPANY, f/k/a Minnesota Mining and
Manufacturing, Co.; TYCO FIRE PRODUCTS L.P.,
successor in interest to the Ansul Company;
BUCKEYE FIRE PROTECTION CO.; CHEMGUARD;
NATIONAL FOAM, INC.; KIDDE FIRE FIGHTING,
INC., f/k/a Chubb National Foam, Inc.,
f/k/a National Foam, Inc., individually
and as successor in interest to National
Foam, Inc.; KIDDE PLC, INC., f/k/a Williams US
Inc., f/k/a Williams Holdings, Inc.,
individually and as successor in interest to
National Foam, Inc.; KIDDE-FENWAL, INC.,
individually and as successor in interest to
National Foam, Inc.; UTC FIRE & SECURITY
AMERICAS CORPORATION, INC., f/k/a GE
Interlogix, Inc.; ENTERRA CORPORATION; and
COUNTY OF SUFFOLK,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiffs:      Frederick Eisenbud, Esq.
                     Scott D. Middleton, Esq.
                     Campolo, Middleton & McCormick, LLP
                     4175 Veterans Memorial Hwy., Ste. 400
                     Ronkonkoma, NY 11779

                     Hunter J. Shkolnik, Esq.
                     Paul J. Napoli, Esq.
                     Tate J. Kunkle, Esq.
                     Napoli Shkolnik PLLC
                     360 Lexington Avenue, 11th Floor
                     New York, NY 10017

For Defendants:
The 3M Company       Andrew J. Calica, Esq.
                     Jordan D. Sagalowsky, Esq.
                     Michael A. Olsen, Esq.
                     Richard F. Bulger, Esq.
                     Mayer Brown LLP
                     1221 Avenue of the Americas
                     New York, NY 10020

Tyco Fire Products
L.P. and Chemguard   David S. Weinraub, Esq.
                     Katherine A. Armstrong, Esq.
                     Douglas E. Fleming, Esq.
                     Dechert LLP
                     1095 Avenue of the Americas
                     New York, NY 10036

Buckeye Fire
Protection Co.       Ellen Nunno Corbo, Esq.
                     Taylor Colicchio LLP
                     100 Canal Pointe Blvd., Suite 210
                     Princeton, NJ 08540

                     Lisa A. Pieroni, Esq.
                     Kirschstein, Israel, Schiffmiller &
                       Pieroni, P.C.
                     425 Fifth Avenue, 5th Floor
                     New York, NY 10016

                     Michael L. Carpenter, Esq.
                     Gray, Layton, Kersh, Solomon, Furr &
                       Smith, P.A.
                     516 S New Hope Road


                            2
                           PO Box 2636
                           Gastonia, NC 28053

National Foam, Inc.        Keith E. Smith, Esq.
                           Greenberg Traurig, LLP
                           2700 Two Commerce Square
                           2001 Market Street
                           Philadelphia, PA 19103

Kidde Fire
Fighting, Inc.             No appearances

Kidde PLC, Inc., Kidde-
Fenwal, Inc., and UTC
Fire & Security Americas
Corporation, Inc.        Jonathan S. Zelig, Esq.
                         John W. Cerretta, Esq.
                         Jonathan I. Handler, Esq.
                         Day Pitney LLP
                         One International Place
                         Boston, MA 02110

Enterra Corporation        No appearances

County of Suffolk          Andrew Scott Kazin, Esq.
                           Brian A. Lacoff, Esq.
                           David R. Ehrlich, Esq.
                           Thomas E. Stagg, Esq.
                           Stagg, Terenzi, Confusione & Wabnik LLP
                           401 Franklin Avenue, Suite 300
                           Garden City, NY 11530

SEYBERT, District Judge:

          On   December   11,   2017,   Plaintiffs   filed   this   action

against defendants The 3M Company, f/k/a Minnesota Mining and

Manufacturing, Co. (“3M”); Tyco Fire Products L.P., successor in

interest to the Ansul Company (“Tyco”); Buckeye Fire Protection

Co. (“Buckeye”); Chemguard; National Foam, Inc. (“National Foam”);

Kidde PLC, Inc., f/k/a Williams US Inc., f/k/a Williams Holdings,

Inc., individually and as successor in interest to National Foam,


                                   3
Inc.   (“Kidde   PLC”);   Kidde-Fenwal,    Inc.,   individually    and   as

successor in interest to National Foam, Inc. (“Kidde-Fenwal”); UTC

Fire & Security Americas Corporation, Inc., f/k/a GE Interlogix,

Inc. (“UTC”); Kidde Fire Fighting, Inc., f/k/a Chubb National Foam,

Inc., f/k/a National Foam, Inc., individually and as successor in

interest to National Foam, Inc. (“Kidde Fire Fighting”); Enterra

Corporation      (“Enterra,”   and       collectively,   “Manufacturing

Defendants”); and the County of Suffolk (the “County,” and together

with Manufacturing Defendants, “Defendants”) in the Supreme Court

of the State of New York, County of Suffolk (“State Court”),

claiming injuries stemming from the alleged contamination of their

water supply by Manufacturing Defendants’ products.               (Compl.,

Docket Entry 1-1, at ECF pp. 6-72.)          On January 18, 2018, Tyco

removed the action to this Court pursuant to the federal officer

removal statute, 28 U.S.C. §§ 1442(a)(1).          (Notice of Removal,

Docket Entry 1.)

           Currently pending before the Court is Plaintiffs’ motion

to remand the case to State Court, (Remand Mot., Docket Entry 16),

and Manufacturing Defendants’ motion for leave to file a sur-reply

in opposition to Plaintiff’s motion to remand, (Sur-Reply Mot.,

Docket Entry 31).1   For the reasons that follow, Plaintiffs’ motion




1 Two Manufacturing Defendants--Enterra and Kidde Fire Fighting--
have not appeared or participated in this action. For ease of
reference, the Court will not distinguish between those

                                     4
to remand is DENIED and Manufacturing Defendants’ motion for leave

to file a sur-reply is DENIED.

                                 BACKGROUND2

I.     The Alleged Contamination of Plaintiffs’ Water

             Plaintiffs    are   current    and     former   residents    of

communities in the Westhampton, Westhampton Beach, and Quiogue

areas of eastern Suffolk County, Long Island, New York (the

“Communities”).     (Compl. ¶ 40.)        According to the Complaint, a

sole   source   aquifer3   supplies   water    to   the   Communities    (the

“Aquifer”).     (Compl. ¶ 1.)

             The Communities are close to and downgradient of the

Gabreski Air National Guard Base (the “Base”), which is part of

the Francis S. Gabreski Airport (the “Airport,” and together with

the Base, “Gabreski”) owned and operated by the County.            (Compl.

¶¶ 2, 33.)    Plaintiffs allege that the County leases 88.5 acres of




Manufacturing Defendants that have appeared and those that have
not.

2 The following facts are drawn from the Complaint, Tyco’s Notice
of Removal and the exhibits attached thereto, and materials the
parties submitted with their briefs.

3 According to the U.S. Environmental Protection Agency (“EPA”),
a sole source aquifer is one that “supplies at least 50 percent
of the drinking water for its service area” where “[t]here are
no reasonably available alternative drinking water sources
should the aquifer become contaminated.” U.S. EPA, Overview of
the Drinking Water Sole Source Aquifer Program,
https://www.epa.gov/dwssa/overview-drinking-water-sole-source-
aquifer-program.

                                      5
the Airport to the New York Air National Guard (“NYANG”),4 and that

for decades, the NYANG has used a half-acre Airport Fire Training

Area located at the Airport. (Compl. ¶¶ 34-35.)

           Plaintiffs aver that aqueous film-forming foam (“AFFF”)-

-“a Class-B fire-fighting foam that is mixed with water and used

to extinguish fires that are difficult to fight, including those

involving hydrocarbon fuels such as petroleum or other flammable

liquids”--has been used at Gabreski since 1970.5            (Compl. ¶¶ 37,

152.)     AFFF   products   are   created   synthetically    by   combining

fluorine-free hydrocarbon foaming agents with highly fluorinated

surfactants--agents that lower water’s surface tension.              (Aug.

2004 Report, Fleming Decl. Ex. D-7, Docket Entry 22-8, at 2; Compl.

¶ 154.)    The fluorinated surfactants, or fluorosurfactants, in

AFFF at issue in this case are perfluorinated chemicals (“PFCs”),6

including specifically perfluorooctanesulfonic acid (“PFOS”) and




4 The Air National Guard is the Reserve Component of the U.S. Air
Force. National Guard, How We Began,
http://www.nationalguard.mil/About-the-Guard/How-We-Began/.

5 AFFF is more effective than ordinary water at extinguishing
hydrocarbon-fuel fires because it forms an aqueous film that
spreads along the surface of hydrocarbon fuels, “essentially
smothering the fire.” (See Compl. ¶¶ 153-54.)

6 A perfluorinated chemical is “fully fluorinated,” meaning that
“all the carbon-hydrogen bonds in a chain have been replaced by
carbon-fluorine ones.” (Cheremisinoff Aff., Kunkle Decl. Ex. B,
Docket Entry 16-5, at 3 ¶ 5.)

                                     6
perfluorooctanoic acid (“PFOA”).      (Compl. ¶¶ 4, 5, 10, 165, 170,

220.)

           According to Plaintiffs, PFOA and PFOS are resistant to

breakdown and can move through air and soil and into groundwater.

(Compl. ¶¶ 171, 174.)   Additionally, Plaintiffs allege that PFCs,

including PFOA and PFOS, are toxic and that they bioaccumulate in

humans and animals.       (Compl. ¶¶ 172, 175-76.)     Specifically,

Plaintiffs claim that studies concerning PFOA and PFOS have shown

that exposure to the chemicals is associated with the development

of serious medical conditions, including kidney and testicular

cancer, ulcerative colitis, and thyroid disease, among others.

(Compl. ¶¶ 9, 12, 195.)    Further, Plaintiffs allege that PFOA and

PFOS are “presumed to be an immune hazard to humans.”        (Compl.

¶ 18 (internal quotations marks omitted).)

           Plaintiffs aver that Manufacturing Defendants designed,

manufactured, and sold AFFF that was used at Gabreski.       (Compl.

¶ 160.)   They allege that the AFFF products contained PFOS, PFOA,

and/or other PFCs that degrade into PFOS or PFOA.7   (Compl. ¶ 23.)8


7 According to Plaintiffs, 3M produced the fluorosurfactants for
its AFFF by a patented process called electrochemical
fluorination, which resulted in a PFOS-based AFFF product
(though some PFOS degrades into PFOA). (Compl. ¶ 164.)
Plaintiffs allege that 3M was the only company to synthesize
PFOS-based AFFF and that the other Manufacturing Defendants
produced AFFF using PFOA. (Compl. ¶¶ 165, 170.)

8 Plaintiffs name 3M, Tyco, National Foam, Buckeye, Chemguard,
and Angus Fire as “Manufacturing Defendants,” and omit Kidde

                                  7
Plaintiffs claim that Manufacturing Defendants knew or should have

known that PFCs are highly soluble in water, highly mobile, highly

persistent in the environment, and highly likely to contaminate

water supplies if released into the environment, and that using

PFCs in AFFF “presented an unreasonable risk to human health,

ground and surface water, and the environment.”          (Compl. ¶¶ 23,

27.)   According to Plaintiffs, Manufacturing Defendants marketed

and sold their AFFF products knowing that they would be used at

airports and bases, including Gabreski, in a way that would release

PFCs into the environment and contaminate the air, soil, and

groundwater.     (Compl.   ¶¶ 24-29.)       Plaintiffs    allege   that

Manufacturing Defendants failed to warn the U.S. Department of

Defense (“DoD”), the U.S. Air Force, Gabreski, municipal water

suppliers, and residents of the Communities of the dangers posed

by their AFFF products.    (Compl. ¶ 30.)

          Plaintiffs aver that the decades of use, storage, and

disposal of Manufacturing Defendants’ PFC-based AFFF products at

Gabreski have caused the chemicals to enter the groundwater and

contaminate the Aquifer. (Compl. ¶¶ 6, 8, 198-203, 206-209.) They

claim that PFOA has been detected in the Communities and Aquifer




Fire Fighting, Kidde PLC, Kidde-Fenwal, UTC, and Enterra from
the definition. (Compl. ¶ 23.) Though Plaintiffs later define
National Foam to include these Defendants, (Compl. ¶ 150), they
have not named Angus Fire as a defendant. The Court assumes
that the reference to Angus Fire was in error.

                                  8
in levels exceeding the EPA’s current health advisory limit of

seventy parts per trillion for the combined concentrations of PFOA

and PFOS.9       (Compl. ¶¶ 7, 14.)        For instance, Plaintiffs allege

that a groundwater-monitoring well near Gabreski was found to

contain PFOS at a concentration of 14,300 parts per trillion.

(Compl.     ¶ 208.)       Plaintiffs       allege    that   because   of   the

contamination, they have suffered personal injury, bioaccumulation

of PFOA and other PFCs, increased risk and fear of developing

health conditions, and property damage.               (Compl. ¶¶ 39-41, 210-

213; see Compl. ¶¶ 51-116.)

II.     AFFF and PFCs

             The U.S. Naval Research Laboratory (“NRL”) developed

aqueous film-forming firefighting foams in the 1960s.              (Oct. 2009

NRL Press Release, Notice of Removal Ex. D, Docket Entry 1-4, at

3.)   However, a 2006 NRL Memorandum Report recognizes the private

sector’s contribution to the development of AFFF, providing that

while     “NRL   was    responsible    for    the    original   concepts   and

formulations, it was necessary to elicit the aid of the chemical

industry to synthesize the fluorinated intermediates and agents to

achieve improvements in formulations.”              (NRL Mem. Report, Fleming

Decl. Ex. D-2, Docket Entry 22-3, at 37.)                NRL acknowledges 3M


9 According to Plaintiffs, the EPA’s health advisory limit
identifies the concentration of PFOA or PFOS in drinking water
at or below which health effects are not expected to occur over
a lifetime of exposure. (Compl. ¶ 192.)

                                       9
specifically, stating that it “contributed considerably to the

success of the development of AFFF.”        (NRL Mem. Report at 37.)

             According   to      Plaintiffs,       AFFF   was     introduced

commercially in the mid-1960s, but “AFFF sold to the United States

military”--“[u]nlike commercial AFFF formulations”--“must conform

to     the   military-specific     performance      and   quality     control

measurements as prescribed by the military specification (“Mil-

Spec”) Mil-F-24385.”     (Compl. ¶¶ 156-57.)        As explained in a 2004

report prepared for the Fire Fighting Foam Coalition, the general

difference between Mil-Spec and non-Mil-Spec AFFF is as follows:

“Essentially all AFFF procured in the U.S. is specified to conform

to either a foam standard of Underwriters Laboratory (UL) or a

more    stringent   military    specification      (MilSpec).       Generally

speaking, MilSpec AFFFs contain more fluorosurfactant and more

fluorine than UL agents.”      (Aug. 2004 Report, Fleming Decl. Ex. D-

7, Docket Entry 22-8, at 2.)           However, Plaintiffs highlight an

affidavit     prepared   by    their    putative    expert,     Nicholas   P.

Cheremisinoff (“Cheremisinoff”), which provides that AFFF sold

commercially often conforms to the Mil-Spec:

                  AFFF products that were marketed and sold
             into non-military and other non-federal
             agencies were identical to those sold to the
             U.S. Military. It is wrong to assert or assume
             that AFFF products were made exclusively for
             and under the direction of the U.S. Military
             or that these products were any different or
             made to any different specifications for other
             customers.       Most   if   not    all   AFFF


                                       10
            manufacturer[ ]s[’]   Material  Safety  Data
            Sheets (MSDSs) carry a claim that their
            product meets the U.S. Mil Specs in terms of
            fire fighting performance . . . .

(Cheremisinoff Aff., Kunkle Decl. Ex. B, Docket Entry 16-5, at 6

¶ 12.)

     A.     Military Specification for AFFF Products

            MIL-F-24385(NAVY), which was promulgated by the U.S.

Navy’s Naval Sea Systems Command (“NAVSEA”) on November 21, 1969,

addresses    the   military’s   requirements    for   AFFF.    (MIL-F-

24385(NAVY), Notice of Removal Ex. F, Docket Entry 1-6, § 1.1.)

It does not compel AFFF manufacturers to use PFOA or PFOS, but

requires    that   AFFF   concentrate    “consist     of   fluorocarbon

surfactants plus other compounds as required to conform to the

requirements specified hereinafter.”       (Compl. ¶ 158; Notice of

Removal ¶ 8; MIL-F-24385(NAVY) § 3.2.).        The Mil-Spec has since

been amended and revised, most recently on September 7, 2017. (See

Mil-Spec 24385 Revisions, http://quicksearch.dla.mil/qsDocDetails

.aspx?ident_number=17270.)       The    current    revision,   MIL-PRF-

24385F(SH), like the 1969 version, requires that AFFF products

include fluorocarbon surfactants.      (MIL-PRF-24385F(SH), Notice of

Removal Ex. H, Docket Entry 1-8, § 3.2.)       Unlike the 1969 version,

however, it specifically sets maximum limits on PFOS and PFOA

content and explains that “[i]n the short term, the DoD intends to

acquire and use AFFF with the lowest demonstrable concentrations



                                  11
of . . . PFOS and PFOA.”      (See MIL-PRF-24385F(SH) §§ 3.3, 6.6 and

Table I.)

            The   Mil-Spec   provides    that   AFFF    furnished   to   the

military must be “qualified for listing on the applicable Qualified

Products List” (“QPL”) and calls for “qualification” and “quality

conformance” inspections with respect to a number of product

characteristics.     (E.g., MIL-PRF-24385F(SH) §§ 3.1, 3.3, 4 and

Tables I, II, and III.)      While “the contractor is responsible for

the performance of all inspection requirements,” “[t]he Government

reserves the right to perform any of the inspections set forth in

the specification where such inspections are deemed necessary to

ensure supplies and services conform to prescribed requirements.”

(MIL-PRF-24385F(SH) § 4.1.)        Manufacturing Defendants submitted

with their opposition the Declaration of Philip Novac, who served

as Global Director of Foam Systems for Tyco or its affiliates.

(Novac Decl., Docket Entry 22-21, ¶¶ 1-2.)             According to Novac,

DoD “has tested military specification AFFF products of Tyco [ ]

and other military specification AFFF manufacturers.”               (Novac

Decl. ¶ 10.)

            The Mil-Spec refers to DoD document SD-6, “Provisions

Governing   Qualification,”    which     provides   that   generally,    the

agency   that     prepared   the    specification--here,       NAVSEA--“is

responsible for qualification.”         (SD-6, Notice of Removal Ex. G,

Docket Entry 1-7, at 3; Mil-Spec 24385 Revisions (“Preparing


                                    12
Activity: SH Naval Sea Systems Command (Ship Systems)”); e.g.,

MIL-PRF-24385F(SH) § 6.4.)     SD-6 defines “qualification” as the

process of “examin[ing], test[ing], and approv[ing]” products “to

be in conformance with specification requirements” and approving

them for inclusion on the QPL.      (SD-6 at 1.)       All products on the

AFFF QPL must be compatible with one another.             (E.g., MIL-PRF-

24385F(SH) § 3.3.3.)    At various times from 1976 through 2017, all

Manufacturing   Defendants   were    on    the   QPL    as     manufacturers

certified to sell AFFF under the Mil-Spec.        (Compl. ¶ 159.)

     B.   Awareness of Issues with PFCs

          1.    Manufacturing Defendants

          According to Plaintiffs, 3M began producing PFOA in 1947

and began researching the toxicity of PFCs in 1950.                  (Compl.

¶¶ 168, 234.)   Plaintiffs aver that as early as the mid-1950s, 3M

knew that PFCs accumulate in humans and animals.             (Compl. ¶ 235.)

Plaintiffs claim that by the early 1960s, 3M knew that PFOS and

PFOA were “stable, persistent in the environment, and did not

degrade,” and “that PFCs were potentially toxic to humans and the

environment.”   (Compl. ¶¶ 173, 233.)         Further, Plaintiffs aver

that 3M studies from the 1970s concluded that PFCs were “even more

toxic” than previously believed.         (Compl. ¶¶ 176.)       They allege

that 3M knew that after consumption or inhalation, PFOA is absorbed

by and accumulates in the body--primarily in the blood stream,

kidneys, and liver.    (Compl. ¶ 177.)     Plaintiffs claim that by the


                                    13
1970s, 3M knew that PFOA and PFOS were “widely present in the blood

of    the   general   U.S.    population”      and   that   3M    concealed      that

knowledge     from    the    public,     government     regulators,        and    the

officials responsible for buying AFFF and supplying it to Gabreski.

(Compl. ¶ 178.)       For example, Plaintiffs claim that internal 3M

documents disclosed by a whistleblower to the EPA in 1998 revealed

that 3M was “perpetuating the myth” to regulators and customers

that PFCs were biodegradable, when 3M knew that they were not.

(Compl. ¶ 232.) Further, Plaintiffs claim that 3M began monitoring

its employees’ blood for PFCs as early as 1976 and confirmed that

they bioaccumulate:         PFC levels were found to increase over time

and    remain   in    blood       for   long   periods.          (Compl.    ¶ 238.)

Additionally, Plaintiffs allege that in approximately 1977, Tyco

was aware of the environmental and toxic effects of AFFF and

studied whether it could create an AFFF product that had a less

substantial     impact       on   the   environment.10           (Compl.    ¶ 179.)

Plaintiffs allege that “[t]hereafter[,] all remaining Defendants

came to know what 3M knew: that their own AFFF did not biodegrade,

persisted in the environment, and bioaccumulated in human blood.”

(Compl. ¶ 239.)


10The Cheremisinoff Affidavit contains a number of specific
allegations with respect to 3M’s and Tyco’s claimed knowledge
and concealment of the properties and effects of PFCs in AFFF.
(Cheremisinoff Aff., at 9-14, ¶¶ 1-24.) Because they largely
overlap with or elaborate on the allegations above, the Court
does not discuss them here.

                                         14
              According     to    Plaintiffs,    “[i]n   an    attempt      to   limit

liability,” 3M stopped producing PFOS in 2002 “because it was aware

of the widespread contamination and the health effects on the

American public associated with exposure to the contamination.”

(Compl. ¶ 166.)          Plaintiffs aver that in 2006, in light of PFOA’s

toxicity, eight major PFOA producers agreed to participate in the

EPA’s “PFOA Stewardship Program,” pursuant to which the companies

voluntarily        committed     to   reduce   product   content      and    facility

emissions of PFOA and related chemicals by ninety-five percent by

no later than 2010.         (Compl. ¶ 180.)

              2.     The U.S. Government

              Manufacturing       Defendants     highlight    several       documents

evidencing         the   government’s      awareness     of    risks        posed   by

fluorocarbon surfactants in AFFF products.                    (Mfg. Def.s’ Opp.,

Docket Entry 22, at 20-22.)              For example, they point to a 1980

report prepared with the support of components of the U.S. Navy,

Air Force, and Army, which provides that “[a]ll of the constituents

resulting from fire fighting exercises [using fluorocarbon-based

AFFF] are considered to have adverse effects environmentally.”

(Oct. 1980 Report, Fleming Decl. Ex. D-12, Docket Entry 22-13, at

1.)   Additionally, the report notes that “[f]ire fighting training

exercises at military installation[s] consume large quantities of

water   and    fire      fighting     chemical   agents,”     which    “results     in

intermittent discharges of waste streams containing high strength


                                          15
of potentially toxic pollutants.”         (Oct. 1980 Report at 17.)        The

1980 report also states that “[w]astewater generated from fire

fighting exercises ha[s] an adverse effect upon the receiving

stream and resist[s] biodegradation.”            (Oct. 1980 Report at 3.)

Further, according to a 2001 letter from the DoD’s Assistant Deputy

Under Secretary of Defense,

                The application of AFFF in firefighting
           is inherently dispersive and results in the
           distribution of AFFF’s chemical components on
           the surface and in the groundwater. Concern
           about this distribution prompted Military
           Service   Departments   to   investigate   the
           biodegradation,     possible      remediation,
           toxicity, fate and transport of many of AFFF’s
           components. These studies date back to 1983
           or earlier and are on going. . . .          My
           assertion that PFOA is more toxic than PFOS is
           based on these data. . . .

(2001 Letter, Fleming Decl. Ex. D-16, Docket Entry 22-17, at 1.)

           According    to    documents    submitted     by   Manufacturing

Defendants, DoD views PFCs as necessary components of AFFF.                 As

described in a 2017 U.S. Government Accountability Office (“GAO”)

Report to Congressional Committees on DoD’s handling of emerging

drinking-water contaminants, the AFFF Mil-Spec requires the use

“of   ‘fluorocarbon    surfactants,’     which   the   Navy   interprets    as

synonymous with PFCs.”       (2017 GAO Report, Fleming Decl. Ex. D-10,

Docket Entry 22-11, at 1-4, 17 n.46.)            Additionally, the report

provides that “[a]ccording to DOD, at present there is no PFC-free

firefighting foam that meets DOD’s performance and compatibility



                                    16
requirements.      As a result, the Navy has no plans to remove the

requirement for firefighting foam to contain PFCs at this time.”

(2017 GAO Report at 19.) Thus, the current AFFF Mil-Spec explains:

                  The DoD’s goal is to acquire and use a
             non-fluorinated     AFFF     formulation    or
             equivalent firefighting agent to meet the
             performance requirements for DoD critical
             firefighting needs.      The DoD is funding
             research to this end, but a viable solution
             may not be found for several years. In the
             short term, the DoD intends to acquire and use
             AFFF    with    the     lowest    demonstrable
             concentrations of two particular per- and
             PFAS; specifically PFOS and PFOA.

(MIL-PRF-24385F(SH) § 6.6.)

                             PROCEDURAL HISTORY

             On December 11, 2017, Plaintiffs filed this action in

State Court, and on January 18, 2018, Tyco removed it to this

Court.    Plaintiffs       assert     claims    for   (1) Negligence,      (Compl.

¶¶ 243-62);     (2) “Failure     to    Warn    (as    against    [the    County]),”

(Compl. ¶¶ 263-78); (3) “Products Liability, Failure to Warn (as

against   the    Manufacturing        Defendants),”       (Compl.       ¶¶ 279-96);

(4) “Strict Product Liability - Defective Design (as against the

Manufacturing Defendants),” (Compl. ¶¶ 297-315); (5) “Trespass (as

against   [the     County]),”    (Compl.       ¶¶ 316-26);      and   (6) “Private

Nuisance ([b]y Plaintiffs Betty Gordon, George Gordon, Lisa Terry,

Andrew    Terry,     Theresa     Rivera,       Vincent     Rivera,       and   Alan

Patterson),” (Compl. ¶¶ 327-44).             Plaintiffs seek declaratory and

injunctive       relief;        “general,        compensatory,           exemplary,


                                        17
consequential, nominal, and punitive damages”; attorneys’ fees and

costs; and pre- and post-judgment interest.              (Compl. at 60-66.)

              On February 20, 2018, Plaintiffs filed a motion to

remand, which Defendants opposed on March 6, 2018.                 (See Remand

Mot.;     Mfg.   Def.s’     Opp.;   County’s     Opp.,    Docket   Entry   23).

Plaintiffs filed a reply brief on March 13, 2018, (Pl.s’ Reply,

Docket Entry 24), and on March 20, 2018, Manufacturing Defendants

filed a motion for leave to file a sur-reply, which they attached

to their motion.       (Sur-Reply Mot.; Sur-Reply Br., Docket Entry 31-

1.)      On   March   27,   2018,    Plaintiffs   filed    an   opposition    to

Manufacturing Defendants’ request.            (Sur-Reply Opp., Docket Entry

37.)

              Defendants’ time to answer or otherwise respond to the

Complaint has been extended to thirty days after the Court rules

on Plaintiffs’ motion to remand.             (See Feb. 2, 2018 Elec. Order;

Consent Mot., Docket Entry 11.)

                                    DISCUSSION

I.      Plaintiffs’ Motion to Remand

              Tyco removed this action from State Court pursuant to

the federal officer removal statute, 28 U.S.C. § 1442(a)(1), to

have its federal government contractor defense adjudicated in a

federal forum.        (Not. of Removal ¶ 1.)       Plaintiffs ask the Court

to remand this case to State Court pursuant to 28 U.S.C. § 1447,

arguing that Manufacturing Defendants do not satisfy the elements


                                        18
of the federal officer removal statute and are not entitled to the

government contractor defense.    (Pl.s’ Br., Docket Entry 16-1, at

1-2.)

             The federal officer removal statute allows a case to be

removed from state court to federal court when it was commenced

against “[t]he United States or any agency thereof or any officer

(or any person acting under that officer) of the United States or

of any agency thereof . . . for or relating to any act under color

of such office.”     28 U.S.C. § 1442(a)(1).   The statute insulates

the U.S. Government and its agents from state “interference with

its ‘operations’” by shielding it from “‘local prejudice’” and

providing “a federal forum in which to assert federal immunity

defenses.”    Watson v. Philip Morris Companies, Inc., 551 U.S. 142,

150, 127 S. Ct. 2301, 2306, 168 L. Ed. 2d 42 (2007) (quoting

Willingham v. Morgan, 395 U.S. 402, 406, 89 S. Ct. 1813, 1815, 23

L. Ed. 2d 396 (1969); State of Maryland v. Soper (No. 1), 270 U.S.

9, 32, 46 S. Ct. 185, 190, 70 L. Ed. 449 (1926)) (citations

omitted).     The burden to show that removal is proper rests with

the removing defendant.      Veneruso v. Mount Vernon Neighborhood

Health Ctr., 586 F. App’x 604, 607 (2d Cir. 2014) (citing United

Food & Comm. Workers Union v. CenterMark Props. Meriden Square,

Inc., 30 F.3d 298, 301 (2d Cir. 1994)).        However, the federal




                                  19
officer removal statute “must be liberally construed.”11   Isaacson

v. Dow Chemical Co, 517 F.3d 129, 136 (2d Cir. 2008) (citing

Watson, 551 U.S. at 147, 127 S. Ct. at 2304-05).   Therefore, while

removal under the general removal statute, 28 U.S.C. § 1441, is

generally disfavored, removal under the federal officer removal

statute “is favored in the interest of public policy.”     Albrecht

v. A.O. Smith Water Prod., No. 11-CV-5990, 2011 WL 5109532, at *3

(S.D.N.Y. Oct. 21, 2011) (citing Jefferson Cty. v. Acker, 527 U.S.

423, 431, 119 S. Ct. 2069, 2075, 144 L. Ed. 2d 408 (1999)); see

also Gordon v. Air & Liquid Sys. Corp., 990 F. Supp. 2d 311, 316

(E.D.N.Y. 2014) (quoting Willingham, 395 U.S. at 407, 89 S. Ct. at

1816) (explaining that characterization of defendant’s burden as

“heavy” “misse[d] the distinction between the general removal

statutes, which are to be strictly construed, and federal-officer

removal, which ‘should not be frustrated by a narrow, grudging


11Citing two out-of-circuit cases, Freiberg v. Swinerton &
Walberg Property Services, Inc., 245 F. Supp. 2d 1144, 1152 n.6
(D. Colo. 2002), and Weese v. Union Carbide Corp., No. 07-CV-
0581, 2007 WL 2908014, at *3 (S.D. Ill. Oct. 3, 2007),
Plaintiffs contend that the statute must be read narrowly when
the liability of private companies, rather than that of the U.S.
Government or its agencies or officers, is at stake. (Pl.s’ Br.
at 5.) However, the Second Circuit drew no such distinction
when discussing the statute’s application to private chemical
companies in Isaacson, 517 F.3d at 136 (noting that “the statute
as a whole must be liberally construed”), nor did the Supreme
Court when discussing its applicability to a private cigarette
manufacturer in Watson, 551 U.S. at 147, 127 S. Ct. at 2304-05
(noting that the Supreme Court “has made clear that the statute
must be ‘liberally construed.’”). The Court declines to adopt a
narrow reading of the statute here.

                                20
interpretation.’”).    Accordingly, the Court views the facts in the

light most favorable to the defendants. Albrecht, 2011 WL 5109532,

at *3 (citing Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770,

783 (E.D. Pa. 2010); Durham v. Lockheed Martin Corp., 445 F.3d

1247, 1249 (9th Cir. 2006)).

            A defendant other than the United States or a federal

agency or officer must satisfy three elements to effect removal

under the statute:     (1) “[I]t must show that it is a ‘person’

within the meaning of the statute”; (2) “it must establish that it

was ‘acting under’ a federal officer, which subsumes the existence

of a ‘causal connection’ between the charged conduct and asserted

official authority”12; and (3) it “must raise a colorable federal

defense.”     Veneruso, 586 F. App’x at 607 (citing In re Methyl

Tertiary Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124 (2d

Cir. 2007) (“In re MTBE Prods. Liab. Litig.”); Isaacson, 517 F.3d

at 135.     Plaintiffs do not dispute that Manufacturing Defendants

are “person[s]” for purposes of 28 U.S.C. § 1442, (Pl.s’ Br. at

6), but they argue that Manufacturing Defendants were not “acting

under” an officer of the United States in producing AFFF with PFCs,




12In Isaacson, the Second Circuit noted that the statutory
requirement that the defendants’ actions were taken “‘under
color of [federal] office’” “has come to be known as the
causation requirement.” Isaacson, 517 F.3d at 137 (quoting
28 U.S.C. § 1442(a)(1)) (alteration in original) (citation
omitted).

                                 21
(Pl.s’ Br. at 7-10), and that they have no colorable federal

defense, (Pl.s’ Br. at 10-15).

      A.     “Acting Under” a Federal Officer and Causal Connection

             For a private entity to show that it is “acting under”

a federal officer, it must “demonstrate that the assistance it

provides to a federal officer ‘goes beyond simple compliance with

the   law   and   helps    officers   fulfill   other   basic    governmental

tasks.’”    Veneruso, 586 F. App’x at 607 (quoting Watson, 551 U.S.

at 153, 127 S. Ct. at 2308); see also Isaacson, 517 F.3d at 137

(“‘[A]n entity ‘act[s] under’ a federal officer when it ‘assist[s],

or . . . help[s] carry out, the duties or tasks of the federal

superior.’”) (quoting Watson, 551 U.S. at 152, 127 S. Ct. at 2307)

(emphasis, ellipsis, and second, third, and fourth alterations in

original).        “The words ‘acting under’ are to be interpreted

broadly, and the statute as a whole must be liberally construed.”

Isaacson, 517 F.3d at 136 (citing Watson, 551 U.S. at 147, 127 S.

Ct. at 2304-05).          However, “compliance (or noncompliance) with

federal laws, rules, and regulations” is not enough, “‘even if the

regulation is highly detailed and even if the private firm’s

activities are highly supervised and monitored.’”               Veneruso, 586

F. App’x at 607 (quoting Watson, 551 U.S. at 153, 127 S. Ct. at

2308).

             The additional need for a “causal connection” between

the charged conduct and the purported official action is satisfied


                                      22
if   “the     act   that    is    the    subject     of   [the     p]laintiffs’

attack . . . occurred while [d]efendants were performing their

official duties.” Isaacson, 517 F.3d at 137-38 (citations omitted)

(emphasis in original).          “‘Critical under the statute is to what

extent defendants acted under federal direction at the time they

were engaged in conduct now being sued upon.’”              Veneruso, 586 F.

App’x at 607 (quoting In re MTBE Prods. Liab. Litig., 488 F.3d at

124-25).     The Court must “credit [d]efendants’ theory of the case”

in resolving this inquiry.           Isaacson, 517 F.3d at 137 (citing

Acker, 527 U.S. at 432, 119 S. Ct. at 2075).                     Several cases

illustrate these principles.

             In Watson, the Supreme Court held that the defendant

Philip Morris Companies did not properly effect removal under the

statute because it was not “acting under” a federal officer or

agency when advertising and testing its cigarettes pursuant to the

Federal Trade Commission’s (“FTC”) detailed rules and regulations.

Watson, 551 U.S. at 157, 127 S. Ct. at 2310.                     Distinguishing

private     contractors    that   assist     the   government    from   entities

subject to detailed regulation, the Supreme Court explained:


             [A] private contractor . . . is helping the
             Government to produce an item that it needs.
             The assistance that private contractors
             provide federal officers goes beyond simple
             compliance with the law and helps officers
             fulfill other basic governmental tasks.   In




                                        23
           the context of Winters,13 for example, Dow
           Chemical fulfilled the terms of a contractual
           agreement by providing the Government with a
           product that it used to help conduct a war.
           Moreover, at least arguably, Dow performed a
           job that, in the absence of a contract with a
           private firm, the Government itself would have
           had to perform.

Id. at 153-54, 127 S. Ct. at 2308.        The Supreme Court concluded

that Philip Morris’ compliance with FTC’s detailed regulations did

not establish the “special relationship” required by the “acting

under” prong.   Id. at 157, S. Ct. at 2310 (emphasis in original).

           In Isaacson, the Second Circuit affirmed the district

court’s    denial   of   plaintiffs’    motion   to   remand   after   the

defendants--chemical companies that contracted with the United

States to manufacture Agent Orange for military use in the Vietnam

War--removed the case pursuant to the federal officer removal

statute.    Isaacson, 517 F.3d at 133.      Distinguishing Watson, the

Isaacson Court found that defendants were “acting under” a federal

officer when they “contracted with the Government to provide a

product that the Government was using during war--a product that,

in the absence of Defendants, the Government would have had to

produce itself.”    Id. at 137.   The defendants “received delegated

authority” and had a “special relationship” with the government;


13In Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387 (5th
Cir. 1998), the Fifth Circuit held that private manufacturers of
Agent Orange were entitled to removal under the federal officer
removal statute. Id. at 396-401.



                                   24
they    were     not    merely     “regulated         by     federal    law.”        Id.

Additionally,       the   Second     Circuit         found    that     the    statute’s

causation requirement was met because the defendants’ production

of the toxic chemical dioxin “occurred because of what they were

asked to do by the Government.”                   Id. at 137-38 (emphasis in

original). Specifically, under the defendants’ theory of the case,

the government dictated Agent Orange’s method of formulation and

knew   that    it    contained     dioxin,      so    the    production      of   dioxin

“naturally would have occurred during the performance of these

government-specified duties.”             Id.

              Similarly, in Gordon, Judge Bianco of this Court denied

the plaintiff’s motion to remand a case removed pursuant to

28 U.S.C. § 1442(a)(1).          Gordon, 990 F. Supp. 2d at 314.                   Judge

Bianco found that defendants, manufacturers of asbestos-containing

products used aboard U.S. Navy vessels, were “acting under” a

federal officer in building “Navy ship components that are of the

same   necessary       character    [as    the    Agent      Orange    in    Isaacson],

especially when considering the vital role of warships in our

nation’s defense.”         Id. at 317.           The Court found there to be

colorable evidence that the defendants acted under the U.S. Navy

“by    working      hand-in-hand     with       naval       authorities      to   ensure

compliance with exacting technical demands.”                    Id.    Further, Judge

Bianco held that by introducing evidence that they “made their

products because the Navy agreed to procure them,” the defendants


                                          25
cleared the low hurdle erected by the causation requirement.                Id.

at 318.

             Here, for purposes of Plaintiffs’ motion to remand,

there   is     evidence   that    Manufacturing   Defendants    were   “acting

under” the DoD when producing Mil-Spec AFFF.                   First, an NRL

document shows that the government asked the chemical industry to

help it produce and improve AFFF, specifically, by “synthesiz[ing]

the fluorinated intermediates” in the products.             (NRL Mem. Report

at 37 (“Although NRL was responsible for the original concepts and

formulations, it was necessary to elicit the aid of the chemical

industry to synthesize the fluorinated intermediates and agents to

achieve improvements in formulations. . . . 3M [ ] contributed

considerably to the success of the development of AFFF.”).)                   A

firm    that    helps     the    government   develop   a   product    at   the

government’s request does more than “simply comply[ ] with the

law.”     Cf. Watson, 551 U.S. at 152-53, 127 S. Ct. at 2307-08

(emphasis in original).

             Second, AFFF is a “mission-critical” and life-saving

product that--like the Agent Orange in Isaacson or the ship

components in Gordon--“the Government would have had to produce

itself” in the absence of private contractors.              See Isaacson, 517

F.3d at 137; Gordon, 990 F. Supp. 2d at 317; (Nov. 2017 DoD Report

to Congress, Fleming Decl. Ex. D-5, Docket Entry 22-6, at 1

(describing AFFF as a “mission critical product [that] saves lives


                                        26
and protects assets”); Oct. 2009 NRL Press Release at 3 (“Following

the destructive fires aboard the USS Forrestal and USS Enterprise,

the Navy pursued new firefighting agents.               NRL responded to this

need by developing AFFF.         In the military, AFFF is now on all Navy

ships and submarines, and is used by all branches of the U.S. armed

forces and NATO members.”); NRL Mem. Report at 37 (describing the

development of AFFF as “one of the most far-reaching benefits to

worldwide    aviation      safety”)).         Through    contracts     with    the

government, Manufacturing Defendants formulated, produced, and

supplied these essential AFFF products to the military.                         See

Isaacson,    517    F.3d    at    137;    (Compl.      ¶ 215    (alleging      that

Manufacturing Defendants “regularly contract with . . . the DOD,

the [U.S. Air Force], specific installations, and/or third-party

logistic    intermediaries,       to   sell   and     deliver   AFFF   to     bases

throughout    the    country,      including     to     Gabreski”);     MIL-PRF-

24385F(SH) § 6.4 (“[M]anufacturers are urged to arrange to have

the products that they propose to offer to the Federal Government

tested for qualification in order that they may be eligible to be

awarded contracts or orders for the products covered by this

specification.”).       Thus, Manufacturing Defendants “‘assist[ed]’

and ‘help[ed] carry out[ ] the duties or tasks of’ officers at

the” DoD and “had the ‘special relationship’ with the Government




                                         27
required by the ‘acting under’ prong.”14           See Isaacson, 517 F.3d

at 137 (alterations in original) (quoting Watson, 551 U.S. at 152,

S. Ct. at 2307).

              Additionally, there is evidence of a “causal connection”

between the use of PFCs in AFFF and the design and manufacture of

AFFF for the government.        See Isaacson, 517 F.3d at 137-38.           To

satisfy the causation requirement, Manufacturing Defendants need

only   show    that   the   conduct   at   issue   occurred   during      their

performance      of   the   government-directed    action,    even   if    the

government did not call for the complained-of act.                   See id.

(“[E]ven if Plaintiffs were to prove that the dioxin contamination

occurred because of an act not specifically contemplated by the

government contract, it is enough that the contracts gave rise to

the    contamination.”).       Despite     Plaintiffs’   argument    to    the

contrary, Manufacturing Defendants need not show that there is a




14Plaintiffs also maintain that since Manufacturing Defendants
“were free to develop their own products with their own chemical
manufacturing specifications, utilizing whatever chemicals and
ingredients it or they desired,” they were not “acting under” a
federal officer when manufacturing Mil-Spec AFFF products.
(Pl.s’ Br. at 8.) Additionally, they argue that Mil-Spec AFFF
is a “stock” or “off-the-shelf” product that cannot have been
made “under” a federal officer for purposes of the federal
officer removal statute. (Pl.s’ Br. at 8-9.) The Court
addresses these arguments infra, within the context of whether
Manufacturing Defendants have asserted a colorable federal
defense. See Albrecht, 2011 WL 5109532, at *5 (“The acting
under and causal connection prongs of § 1442 . . . often turn on
much of the same evidence as the colorable federal defense
prong.”) (citations omitted).

                                      28
“link between the Defendants choosing PFOA and PFOS as their

preferred fluorinated surfactant, of which there are thousands, in

their AFFF and any federal officer ordering those chemicals to be

added.”     (Pl.s’ Br. at 9.)       Crediting Manufacturing Defendants’

theory of the case, the use of PFCs “occurred because of what they

were asked to do by the Government”--to design and manufacture

Mil-Spec AFFF products--and that is enough regardless of whether

the Mil-Spec or any contract called for the use of PFCs.                See

Isaacson, 517 F.3d at 137–38 (emphasis in original) (citations

omitted).

     B.     Colorable Federal Defense

            Having   found   that   the   “acting   under”   and   causation

requirements are satisfied, the Court turns to the remaining prong

of the federal officer removal statute, whether Manufacturing

Defendants have raised a colorable federal defense.          At this stage

of the litigation, Manufacturing Defendants need only show that

their defense is “colorable.”        Willingham, 395 U.S. at 406–07, 89

S. Ct. at 1816.      “Because a core purpose of the statute is to let

the ‘validity of the [federal] defense’ be ‘tried in federal

court,’ a defendant seeking removal need not ‘virtually . . . win

his case,’ nor must his defense even be ‘clearly sustainable’ on

the facts.”     Cuomo v. Crane Co., 771 F.3d 113, 115–16 (2d Cir.

2014) (internal citations omitted) (alterations in original).

“[T]he district court’s role . . . is not to resolve whether the


                                     29
defendant has established the federal [ ] defense or to resolve

factual    disputes,   but   only   to    ensure   the   existence   of   some

competent evidence supporting a ‘colorable’ federal defense.”             Id.

at 117.    Like the threshold for asserting a colorable defense at

this stage, Manufacturing Defendants’ burdens of production and

persuasion are low.     Id.; Gordon, 990 F. Supp. 2d at 318.

            Here, Manufacturing Defendants intend to assert the

government contractor defense, which was recognized by the Supreme

Court in Boyle v. United Technologies Corp., 47 U.S. 500, 108 S.

Ct. 2510, 101 L. Ed. 2d 422 (1988).          This defense provides that a

contractor may not be held liable under state law for design

defects in equipment produced for the government “when: (1) the

United States approved reasonably precise specifications; (2) the

equipment conformed to those specifications; and (3) the supplier

warned the United States about the dangers in the use of the

equipment that were known to the supplier but not to the United

States.”    Boyle, 487 U.S. at 512, 108 S. Ct. at 2518; see In re

Agent Orange Prod. Liab. Litig., 517 F.3d 76, 88 (2d Cir. 2008).

The defense overrides duties imposed by state law to protect “the

government’s discretionary authority over areas of significant

federal interest such as military procurement.” In re Agent Orange

Prod. Liab. Litig., 517 F.3d at 90-91; Boyle, 487 U.S. at 511, 108

S. Ct. at 2518 (“We think that the selection of the appropriate

design for military equipment to be used by our Armed Forces is


                                     30
assuredly a discretionary function . . . .”); see also Gordon, 990

F. Supp. 2d at 318 (noting that the defense is not meant “‘to

protect the contractor as a contractor’”) (quoting McCue v. City

of New York, 521 F.3d 169, 194 (2d Cir. 2008) (internal quotation

marks omitted)).

             1.   Approval of Reasonably Precise Specifications

             Key to the determination of whether the government has

approved reasonably precise specifications is whether it “made a

discretionary determination about the material it obtained that

relates to the defective design feature at issue” such that the

government is the “‘agent[ ] of decision.’”         In re Agent Orange

Prod. Liab. Litig., 517 F.3d at 90-91 (quoting In re Joint E. & S.

Dist. New York Asbestos Litig., 897 F.2d 626, 630 (2d Cir. 1990)).

For   this    requirement   to   be    satisfied,   “the    government’s

discretionary actions with respect to the allegedly defective

design and the alleged state law tort duty [must] conflict.”         Id.

at 92-93 (emphasis removed).

             Defendants may establish that the government approved

reasonably precise specifications in several ways short of showing

that the government independently prepared them.           See id. at 91

(“‘[I]t is necessary only that the government approve, rather than

create, the specifications. . . .’”) (quoting Carley v. Wheeled

Coach, 991 F.2d 1117, 1125 (3d Cir. 1993) (alteration and ellipsis

in original)).     For instance, even if the defendants contributed


                                  31
significantly “in suggesting specifications,” “[t]he government

exercises adequate discretion over the contract specifications to

invoke the defense if it independently and meaningfully reviews

the specifications.”        See id. at 91 (citing Harduvel v. Gen.

Dynamics Corp., 878 F.2d 1311, 1320 (11th Cir. 1989) (citations

omitted)).     Similarly, the Eleventh Circuit has held that the

requirement    is   satisfied   where     “the   contractor      incorporated

government    performance   specifications       into   a   design   that   the

government subsequently reviewed and approved” and the design was

the result of a “continuous back and forth” between the government

and the contractor.      Harduvel, 878 F.2d at 1320 (citations and

internal quotation marks omitted).          A party may also meet this

requirement by demonstrating that the government reordered the

product with knowledge of the alleged design defect.              In re Agent

Orange Prod. Liab. Litig., 517 F.3d at 95-96.               Additionally, the

Seventh Circuit has held that the government approves reasonably

precise   specifications     when   it,    among   other      things,   issues

performance    requirements     that      significantly       constrain     the

contractor’s design choices.        Oliver v. Oshkosh Truck Corp., 96

F.3d 992, 999 (7th Cir. 1996).         However, “[w]here the government

‘merely rubber stamps a design, . . . or where the [g]overnment

merely orders a product from stock without a significant interest

in the alleged design defect,’ the government has not made a

discretionary decision in need of protection, and the defense is


                                    32
therefore inapplicable.”              In re Agent Orange Prod. Liab. Litig.,

517 F.3d at 90 (alteration and ellipsis in original) (quoting Lewis

v. Babcock Indus., Inc., 985 F.2d 83, 87 (2d Cir. 1993)).

             Plaintiffs contend that the government never approved

“reasonably precise specifications” since the AFFF Mil-Spec sets

out   only    “performance        specifications,”          not    “manufacturing           or

product specifications.”               (Pl.s’ Br. at 11-13.)                 Specifically,

Plaintiffs        argue    that   though      the    AFFF    Mil-Spec        calls    for    a

“fluorinated surfactant,” there are thousands of such ingredients,

and each manufacturer was free to choose which of them it would

use   in     its    AFFF     formulation.           (Pl.s’       Br.    at     11-12;      see

Cheremisinoff Aff. at 4, ¶ 3.)                    They cite Trevino v. General

Dynamics Corp., 865 F.2d 1474 (5th Cir. 1989), (Pl.’s Br. at 12),

for the proposition that there is no government approval of

reasonably        precise    specifications          when    a    contractor         follows

general performance standards that leave the design at issue to

the contractor’s discretion and there is no meaningful review of

the design by the government.                Id. at 1486.

             For     purposes     of   Plaintiffs’       motion        to    remand,      this

argument fails.          “Although the evidence provided by [Manufacturing

Defendants]        may    ultimately    prove       insufficient        to    support     its

defense      on    the     merits,     the    Court    finds       that       [p]laintiffs

overestimate        the     demands     of    § 1442    at       this       stage    of    the

proceedings.”        Albrecht, 2011 WL 5109532, at *4.                      That is, while


                                             33
a fully developed record may reveal that the Mil-Spec left all

design   decisions--including           the     selection     of     fluorocarbon

surfactants     other        than    PFCs--to     Manufacturing          Defendants’

discretion,     or    that    the    government    merely   “rubber        stamped”

Manufacturing Defendants’ formulations, Manufacturing Defendants

have submitted colorable evidence to the contrary.

           Under the Mil-Spec, to be eligible to sell AFFF products

to the military, Manufacturing Defendants not only have to design

and produce them in compliance with standards regarding materials,

compatibility        with    other    AFFF    formulations,        and    chemical,

physical, and performance characteristics, but also need to have

their products tested, qualified, and placed on the QPL by the

DoD.   (E.g., MIL-PRF-24385F(SH) §§ 3.1, 3.3-3.4, 4, 6.4 and Tables

I, II, and III.) Similarly, Novac--Global Director of Foam Systems

for Tyco or its affiliates--stated in his declaration that “[t]he

military sets detailed specifications for [Mil-Spec AFFF] . . .

products” related to AFFF’s “performance, . . . quality, physical

properties, labeling, and content,” and that DoD “has tested

military specification AFFF products of Tyco [ ] and other military

specification AFFF manufacturers.”                (Novac Decl. ¶¶ 2-5, 10.)

Novac also explains that the Mil-Spec’s requirement that AFFF

products on the QPL be compatible with one another “necessarily

limits the design and content” of Mil-Spec AFFF formulations.

(Novac Decl. ¶ 8); see Oliver, 96 F.3d at 999 (finding that the


                                        34
Marine Corps approved reasonably precise specifications where,

inter alia, performance requirements “cabined significantly” the

design   feature     at   issue).   Additionally,       a    Federal    Aviation

Administration Report on AFFF suggests that the Mil-Spec is more

than   solely    a   performance    specification.           Specifically,    it

provides that the AFFF Mil-Spec

            is a procurement specification as well as a
            performance specification. As a result, there
            are also requirements for packaging, initial
            qualification    inspection,    and   quality
            conformance inspection.     Equipment designs
            unique to the military . . . also impact on
            the specification requirements. . . .    [The
            Mil-Spec] addresses . . . important chemical
            and physical properties as well.

(1994 FAA Report, Fleming Decl. Ex. D-9, Docket Entry 22-10, at

23.)   Moreover, there is evidence rebutting Plaintiffs’ contention

that the government played little or no role in the development of

these products.      For instance, according to the 2004 Fire Fighting

Foam Coalition report, “[b]ecause of the quantities of flammable

liquids and the unique hazard of military operations, DOD agencies

have always played a major role in the development and deployment

of fire fighting foams.”       (See Aug. 2004 Report at 5.)

            Significantly,     viewing    the   facts   in    the   light    most

favorable   to     Manufacturing    Defendants,    the       Mil-Spec   compels

manufacturers to include PFCs in their formulations, which is the

alleged design defect at the heart of this case.              See In re Agent

Orange Prod. Liab. Litig., 517 F.3d at 90 (“Defendants asserting


                                     35
the   defense    must   demonstrate        that   the    government    made     a

discretionary determination about the material it obtained that

relates to the defective design feature at issue.”).             For example,

a 2017 GAO Report provides that the Mil-Spec calls for fluorocarbon

surfactants, which the U.S. Navy interprets as requiring “PFCs.”

(2017 GAO Report at 17 n.46.)      In fact, the GAO Report states that

“at present there is no PFC-free firefighting foam that meets DOD’s

performance and compatibility requirements.             As a result, the Navy

has no plans to remove the requirement for firefighting foam to

contain PFCs at this time.”        (2017 GAO Report at 19.)            In line

with that report, the current revision of the Mil-Spec expressly

contemplates the use of PFOS and PFOA in AFFF, setting maximum

content levels for the chemicals.             (MIL-PRF-24385F(SH) §§ 3.2,

3.3, 6.6, and Table I.)     And according to Novac’s Declaration, to

his knowledge, Mil-Spec-compliant AFFF products must contain PFCs,

“including those that either contain or may break down to at least

some level of PFOA and/or PFOS.”           (Novac Decl. ¶¶ 6-8.)       That the

DoD knows of the alleged risks of PFC-based AFFF products but

continues   to   purchase   them   supports       the     position    that    the

government approved reasonably precise specifications for the

claimed defective design.       See In re Agent Orange Prod. Liab.

Litig., 517 F.3d at 95-96 (2d Cir. 2008) (“Although the [Boyle]

Court used the term ‘reasonably precise specifications,’ we think

that . . . reordering    the   same    product     with    knowledge    of    its


                                      36
relevant defects plays the identical role in the defense as listing

specific ingredients, processes, or the like.”); (2017 GAO Report

at 19 (noting that the Navy currently requires PFCs but that DoD

has also been working to address “PFOS and PFOA levels that

exceeded    EPA’s    health   advisory       levels    for    drinking     water”).

Therefore, the evidence before the Court suggests that the DoD

“made   a    discretionary    determination           about   the    material    it

obtained”--AFFF--“that relates to the defective design feature at

issue”--the    use   of   PFCs--and     that    as     a   result,   DoD    is   the

“‘agent[ ] of decision.’”        In re Agent Orange Prod. Liab. Litig.,

517 F.3d at 90-91 (quoting In re Joint E. & S. Dist. New York

Asbestos Litig., 897 F.2d at 630).

             Plaintiffs also argue that Manufacturing Defendants were

simply selling “stock,” “off-the-shelf” AFFF products, and that as

a result, Manufacturing Defendants may not avail themselves of the

government contractor defense.15         (Pl.s’ Br. at 13.)          According to

Plaintiffs, Manufacturing Defendants used the same formulation for

products sold to private companies and the DoD.                (Pl.s’ Br. at 9.)

Plaintiffs    also   highlight    the    Cheremisinoff         Affidavit,    which


15While Plaintiffs raise this argument within the context of
whether Manufacturing Defendants have complied with reasonably
precise specifications, the Court addresses it as part of
whether the government has approved such specifications. See In
re Agent Orange Prod. Liab. Litig., 517 F.3d at 90-91 (holding
that use of commercially available components in Agent Orange
did not preclude conclusion that the government approved
reasonably precise specifications for it).

                                        37
provides that approximately fifty-five percent of AFFF products

that    contained   fluorinated      surfactants      were     sold   to   agencies

outside of the federal government. (Pl.s’ Br. at 13; Cheremisinoff

Aff. at 6 ¶ 11.)

            “If the government buys a product ‘off-the-shelf’--‘as-

is’--the seller of that product cannot be heard to assert that it

is protected from the tort-law consequences of the product’s

defects.”    In re Agent Orange Prod. Liab. Litig., 517 F.3d at 90.

However,     that     a     government-procured          product      incorporates

commercially available elements “says nothing about whether the

finished    product       resulted   from     the   exercise    of    governmental

discretion as to its design.”           Id.

            At this stage of the litigation, there is colorable

evidence that Mil-Spec AFFF is not a stock product.                    First, the

allegations and evidence suggest that AFFF produced for commercial

purposes is not identical to that produced pursuant to the Mil-

Spec.      Plaintiffs’      Complaint    distinguishes       between       the   two:

“Unlike commercial AFFF formulations, AFFF sold to the United

States military must conform to the military-specific performance

and quality control measurements as prescribed by the military

specification       (‘Mil-Spec’)      Mil-F-24385.”            (Compl.      ¶ 157.)

Additionally, according to evidence submitted by Manufacturing

Defendants,     Mil-Spec         AFFF        generally       “contain[s]         more

fluorosurfactant and more fluorine than [non-Mil-Spec] UL agents.”


                                        38
(Aug. 2004 Report at 2.)             Further, there is evidence that the

majority of AFFF in the federal sector is Mil-Spec AFFF and that

“UL listed AFFFs would be in the majority in all other use

sectors.”       (Aug. 2004 Report at 25.)           Given that Plaintiffs seek

to hold Manufacturing Defendants responsible for their use of fully

fluorinated chemicals, the differences in fluorosurfactant and

fluorine content are significant.              See In re Agent Orange Prod.

Liab. Litig., 517 F.3d at 90-91 (finding that Agent Orange was not

a    “stock”     product    even   though     it     incorporated       commercially

available elements because the finished product was the result of

government discretion, evidenced in part by higher concentration

of chemical at issue).

               Second, that Manufacturing Defendants may have sold Mil-

Spec   AFFF     to   non-federal    agencies        is   not   determinative;      the

critical question is whether the government exercised discretion

with respect to the allegedly defective design element.                     See id.

at   90.       Viewing     the   facts   in   the    light     most   favorable     to

Manufacturing Defendants, the government required the use of PFCs

in Mil-Spec AFFF products, which are commercialized only after

qualification and approval for listing on the QPL.                      (E.g., MIL-

PRF-24385F(SH) §§ 3.1, 3.2.)             Because the government contractor

defense    “protects       government    contractors       from   the    specter   of

liability when the operation of state tort law would significantly

conflict with the government’s contracting interest,” it follows


                                         39
that PFC-based AFFF sold to the government pursuant to the Mil-

Spec fits within the defense even if it is also later sold to non-

governmental entities.   See In re Agent Orange Prod. Liab. Litig.,

517 F.3d at 88 (citing Boyle, 487 U.S. at 507, 108 S. Ct. at 2515-

16); Boyle, 487 U.S. at 509, 487 U.S. at 2517 (“Here the state-

imposed duty of care that is the asserted basis of the contractor’s

liability . . . is precisely contrary to the duty imposed by the

Government contract . . . .”).    Concerns over interference with

the government’s ability to contract for products it needs remain

even if private parties later purchase those products.         The

examples of stock products that Plaintiffs cite in support of their

argument--readily available helicopters ordered by the military

“by model number,” Boyle, 487 U.S. at 509, 108 S. Ct. at 2517, and

ordinary toothpaste in its usual commercial packaging sold to the

government, In re “Agent Orange” Prod. Liab. Litig., 304 F. Supp.

2d 404, 434 (E.D.N.Y. 2004), aff’d sub nom. In re Agent Orange

Prod. Liab. Litig., 517 F.3d 76 (2d Cir. 2008)--do not compel a

different result:    Both examples contemplate the government’s

procurement of a product that already existed, the design of which

the government did not influence.     (See Pl.s’ Br. at 13.)

          In sum, there is colorable evidence that Manufacturing

Defendants’ Mil-Spec AFFF is not a stock product and that the

government approved reasonably precise specifications requiring

them to use PFCs, including PFOS and PFOA, in their products.


                                 40
Because Plaintiffs allege that the inclusion of these chemicals in

AFFF violates state law and the government views AFFF as essential

to its military mission, the precise conflict contemplated by the

government contractor defense exists:

                The first Boyle requirement is designed
           to ensure that “a conflict with state law
           exists.”   We have observed that, therefore,
           “answering    the   question    whether   the
           [g]overnment   approved  reasonably   precise
           specifications for the design feature in
           question necessarily answers the question
           whether the federal contract conflicts with
           state law.”      If such specifications are
           present, the contractor’s federal contractual
           duties will inevitably conflict with alleged
           state tort duties to the contrary because
           complying with the federal contract will
           prevent compliance with state tort law as the
           plaintiffs have alleged that it exists.

In re Agent Orange Prod. Liab. Litig., 517 F.3d at 93 (internal

citations omitted) (alterations in original); see also id. at 96-

97   (“[T]he    federal   interest   implicated   by   the   lawsuits   here

is . . . the ability to pursue American military objectives--in

this case, protection of American troops against hostile fire.”).

Thus, at this stage of the litigation, sufficient evidence supports

that the government approved reasonably precise specifications for

Manufacturing Defendants’ AFFF products.

           2.     Compliance with Specifications

           There is also colorable evidence supporting the second

requirement      of   the     government     contractor      defense--that

Manufacturing     Defendants’    AFFF     products     conformed   to    the


                                     41
government’s reasonably precise specifications.                       They submitted

evidence that pursuant to the Mil-Spec, the government inspected

and approved their AFFF formulations for listing on the QPL. (See,

e.g., MIL-PRF-24385F(SH) §§ 3.1, 6.4; Mil-F-24385 QPL/QPD History

for Type 3 AFFF, Fleming Decl. Ex. D-3, Docket Entry 22-4 (listing

Manufacturing        Defendants’      AFFF   products     on    QPL);    Mil-F-24385

QPL/QPD History for Type 6 AFFF, Fleming Decl. Ex. D-4, Docket

Entry   22-5       (same);   Compl.    ¶ 159    (alleging      that    Manufacturing

Defendants “were all on the DOD [QPL] as manufacturers certified

to sell AFFF under Mil-F-24385 at various times from 1976 through

2017”); see also Novac Decl. ¶ 10 (“I am aware that the [DoD] has

tested [Mil-Spec] AFFF products of Tyco [ ] and other [Mil-Spec]

AFFF manufacturers, including with regard to among other things,

PFOA and/or PFOS content and levels.”).)                       Thus, the evidence

suggests that the government “would not have accepted [their

products] had [they] not conformed to th[e] specifications.”                       See

Cuomo, 771 F.3d at 117.

              3.     Warning the Government of Unknown Dangers

              Defendants can satisfy the third government contractor

defense requirement—that they warned the government of unknown

dangers--by showing either that (1) they informed the government

of   known,    relevant      dangers    that    are   “‘substantial       enough    to

influence the military decision’ made,” or (2) they did not need

to   warn   the     government   because       it   was   already     aware   of   the


                                         42
information, In re Agent Orange Prod. Liab. Litig., 517 F.3d at 99

(quoting In re Agent Orange Prod. Liab. Litig. MDL No. 381, 818

F.2d 187, 193 (2d Cir. 1987)) (citation omitted).

            Plaintiffs argue that “[Manufacturing] Defendants did

not   inform   the   DOD    that   purchased    their      products   of    their

understanding of the contaminating nature of their surfactant

ingredients (PFOA and PFOS), extreme solubility, persistence in

the   environment,   mobility      through   soil,   and     mobility     through

groundwater.”     (Pl.s’ Br. at 14.)         Moreover, they maintain that

“[Manufacturing] Defendants took affirmative steps to mislead the

DOD and ignore the risks created from the normal handling and use

of their products.”        (Pl.s’ Br. at 15.)    Specifically, Plaintiffs

aver that since as early as the 1960s, 3M and Tyco concealed or

failed to inform the government of the known dangers of their PFC-

based AFFF products.       (See Compl. ¶¶ 173-79; Cheremisinoff Aff. at

9-14, ¶¶ 1-24.)

            In response, Manufacturing Defendants contend that they

submitted   colorable      evidence   supporting     the    fact   that    “[t]he

United States has long understood that AFFF may contain or break

down into PFOS and/or PFOA, that AFFF constituents can migrate

through the soil and potentially reach groundwater, and that this

may raise environmental or health issues.”              (Mfg. Def.s’ Opp. at

20.) In support, they point to seven government documents prepared

between 1980 and 2002, which suggest that the government was aware


                                      43
of various risks posed by PFC-containing AFFF.               (Mfg. Def.s’ Opp.

at 20-22.)

               Plaintiffs point out that while Manufacturing Defendants

were    able    to   find   instances,   beginning      in   1980,    where   the

government acknowledged environmental issues with AFFF products,

Manufacturing Defendants began selling AFFF to the government in

1967.    (Pl.s’ Reply at 4.)       Thus, they argue, the evidence shows

that Manufacturing Defendants should have warned the government

prior to 1980.        (See Pl.s’ Reply at 4.)         However, Manufacturing

Defendants note that Plaintiffs’ allegations concern only a subset

of Manufacturing Defendants.        (Mfg. Def.s’ Opp. at 22-24.)              They

underscore the fact that Chemguard’s AFFF products were first

listed on an AFFF QPL in 1998.           (Mfg. Def.s’ Opp. at 24; Mil-F-

24385 QPL/QPD History for Type 3 AFFF.)              Therefore, Manufacturing

Defendants      contend,    Chemguard    was   not    required   to    warn    the

government of risks known to the military since 1980.                 (See Mfg.

Def.s’ Opp. at 20-24; Oct. 1980 Report at 1, 3, 17.)

               The Court agrees that there is colorable evidence that

Chemguard, at least, was not required to warn the government of

the alleged defects of PFC-based AFFF products.                  Specifically,

evidence suggests that the DoD was aware of PFCs’ potential hazards

before Chemguard began selling AFFF to the government, and “the

government did not need the warnings because it already possessed

the information.”       (Mfg. Def.s’ Opp. at 20-24); see In re Agent


                                        44
Orange Prod. Liab. Litig., 517 F.3d at 99; see also Gordon, 990 F.

Supp. 2d at 319 (citations omitted) (“Where the government has an

informational advantage, Boyle’s third prong does not require

evidence    that     defendants    warned      the    government.”).        Thus,

Manufacturing Defendants have supported this requirement with

evidence sufficient to prevent remand.               See Breaux v. Gulf Stream

Coach, Inc., No. 08-CV-0893, 2009 WL 152109, at *2 (citation

omitted) (E.D. La. Jan. 21, 2009) (“The federal officer removal

statute    confers    jurisdiction      only    if     at   least    one   of   the

[d]efendants” satisfies its requirements.); see also Albrecht,

2011 WL 5109532, at *3.

            In light of the foregoing, Plaintiff’s motion to remand

is   DENIED.16       However,     the   Court    notes      that    Manufacturing

Defendants have merely provided colorable evidence sufficient to

support its government contractor defense at this stage, which

says nothing of whether the defense will succeed.                  See Cuomo, 771

F.3d at 117.




16In light of Magistrate Judge Anne Y. Shields’ September 12,
2018 Electronic Scheduling Order, which provides that “all
discovery will go forward in its entirety,” (see, Sept. 2018
Elec. Sched. Order), the Court declines Plaintiffs’ alternative
request for “a short period of discovery limited to the issue of
the government contractor defense,” (see Pl.’s Br. at 17).

                                        45
II.   Manufacturing Defendants’ Motion for Leave to File a
      Sur-Reply

           In light of the resolution of Plaintiffs’ motion to

remand, Manufacturing Defendants’ motion for leave to file a sur-

reply is DENIED AS MOOT.      In any event, the Court notes that

Manufacturing   Defendants’   proposed   sur-reply   is   an   unhelpful

rehash of the arguments in their opposition.

                              CONCLUSION

           For the foregoing reasons, Plaintiffs’ Motion to Remand

(Docket Entry 16) and Manufacturing Defendants’ Motion to Leave to

File Sur-Reply (Docket Entry 31) are DENIED.         Defendants shall

answer or otherwise respond to the Complaint within thirty (30)

days of the date of this Memorandum and Order.        Pursuant to the

Court’s July 30, 2018 Electronic Order, should Defendants wish to

move to dismiss the Complaint, they are not required to submit

pre-motion conference requests, but may file their motions within

the thirty-day (30) period.   Plaintiffs’ opposition shall be filed

within thirty (30) days thereafter, and Defendants shall have

fourteen (14) days from the date of the opposition to file reply

briefs.

                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.
Dated:    September   30 , 2018
          Central Islip, New York


                                  46
